Title: Louisa M. Patton to James Madison, 3 September 1833
From: Patton, Louisa M.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New Orleans
                                
                                Sept. 3d 1833
                            
                        
                        Presuming on the acquaintance you had, with my childrens Grandfather, Colonel Robert Patton, of
                            Philadelphia, I solicit your influence in the department of War; that my oldest son (now 12 years of age,) may prove a
                            successful candidate for West-Point.
                        I am the Widow of your friends oldest Son, and dependant on my exertions, for the support of myself and two
                            children. with much respect
                        
                            
                                Louisa M Patton
                            
                        at Mr P. Laidlaws.
                    